As filed with the Securities and Exchange Commission on February 29, 2016 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end:September 30, 2016 Date of reporting period:December 31, 2015 Item 1. Schedules of Investments. Scharf Fund Schedule of Investments December 31, 2015 (Unaudited) Shares COMMON STOCKS - 88.59% Value Administrative and Support Services - 1.84% PayPal Holdings, Inc. (a) $ Automotive Parts and Accessories - Retail - 3.46% Advance Auto Parts, Inc. Business Services - 4.07% Nielsen Holdings PLC Cable and Other Subscription Programming - 3.80% Comcast Corp. - Class A Communications Equipment Manufacturing - 3.55% Motorola Solutions, Inc. Computer and Electronic Product Manufacturing - 3.56% Apple, Inc. Computer Systems Design Services - 1.79% Cerner Corp. (a) Conglomerates - 4.51% Berkshire Hathaway, Inc. - Class B (a) Drug Stores - 3.65% CVS Caremark Corp. General Merchandise Stores - 3.37% Dollar General Corp. Information Technology Services - 0.14% Cognizant Technology Solutions Corp. - Class A (a) Insurance Carriers and Related Activities - 4.08% Aon PLC Internet Based Services - 2.89% Priceline Group, Inc. (a) Internet Media - 3.67% Baidu, Inc. - ADR (a) Medical Equipment and Supplies - 3.66% DENTSPLY International, Inc. Smith & Nephew PLC - ADR Non-Store Retailers - 0.15% eBay, Inc. (a) Oil and Gas Support Services - 5.49% Apache Corp. Baker Hughes, Inc. Schlumberger, Ltd. Pharmaceutical Preparation and Manufacturing - 7.78% Allergan PLC (a) Baxalta, Inc. Novartis AG - ADR Property and Casualty Insurance - 4.29% American International Group, Inc. Markel Corp. (a) Rail Transportation - 4.29% Canadian Pacific Railway Ltd. (b) Kansas City Southern Union Pacific Corp. Software Publishers - 13.07% Microsoft Corp. Oracle Corp. SAP SE - ADR Telecommunications - 3.37% China Mobile Ltd. - ADR Transportation Equipment Manufacturing - 2.11% Gentex Corp. TOTAL COMMON STOCKS (Cost $430,330,854) Shares PREFERRED STOCKS - 1.66% Value Computer and Electronic Product Manufacturing - 1.66% Samsung Electronics Co., Ltd. (c) TOTAL PREFERRED STOCKS (Cost $7,459,435) MONEY MARKET FUNDS - 9.20% First American Tax Free Obligations Fund - Class Z, 0.00% (d) TOTAL MONEY MARKET FUNDS (Cost $46,520,945) Total Investments in Securities (Cost $484,311,234) - 99.45% Other Assets in Excess of Liabilities - 0.55% TOTAL NET ASSETS - 100.00% $ ADR American Depository Receipt (a) Non-income producing security. (b) U.S. traded security of a foreign issuer. (c) Foreign issuer. (d) Rate shown is the 7-day annualized yield as of December 31, 2015. Scharf Balanced Opportunity Fund Schedule of Investments December 31, 2015 (Unaudited) Shares COMMON STOCKS - 66.66% Value Administrative and Support Services - 1.53% PayPal Holdings, Inc. (a) $ Automotive Parts and Accessories - Retail - 2.16% Advance Auto Parts, Inc. Business Services - 2.87% Nielsen Holdings PLC Cable and Other Subscription Programming - 2.61% Comcast Corp. - Class A Communications Equipment Manufacturing - 2.84% Motorola Solutions, Inc. Computer and Electronic Product Manufacturing - 2.51% Apple, Inc. Computer Systems Design Services - 1.34% Cerner Corp. (a) Conglomerates - 3.09% Berkshire Hathaway, Inc. - Class B (a) Drug Stores - 2.37% CVS Caremark Corp. General Merchandise Stores - 2.00% Dollar General Corp. Insurance Carriers and Related Activities - 2.82% Aon PLC Internet Based Services - 2.14% Priceline Group, Inc. (a) Internet Media - 2.69% Baidu, Inc. - ADR (a) Investment Advisory Services - 0.47% Oaktree Cap Group, LLC Medical Equipment and Supplies - 2.73% Smith & Nephew PLC - ADR Oil and Gas Support Services - 3.70% Baker Hughes, Inc. Schlumberger, Ltd. Pharmaceutical Preparation and Manufacturing - 6.19% Allergan PLC (a) Baxalta, Inc. Novartis AG - ADR Property and Casualty Insurance - 3.00% American International Group, Inc. Rail Transportation - 2.88% Canadian Pacific Railway Ltd. (b) Kansas City Southern Union Pacific Corp. Real Estate Investment Trust - 3.27% HCP, Inc. Software Publishers - 9.66% Microsoft Corp. Oracle Corp. SAP SE - ADR Telecommunications - 2.34% China Mobile Ltd. - ADR Transportation Equipment Manufacturing - 1.45% Gentex Corp. TOTAL COMMON STOCKS (Cost $30,033,643) Shares PREFERRED STOCKS - 7.63% Value Closed-End Funds - 3.00% GDL Fund - Series B General American Investors Co., Inc. - Series B Computer and Electronic Product Manufacturing - 1.96% Samsung Electronics Co., Ltd. (c) Investment Banking and Brokerage - 2.67% Goldman Sachs Group, Inc. - Series D, 4.00%, Callable 3/23/2016 (d) TOTAL PREFERRED STOCKS (Cost $3,577,663) Principal Amount CONVERTIBLE BONDS - 1.10% Value Blucora, Inc. $ 4.25%, 4/1/2019 (e) TOTAL CONVERTIBLE BONDS (Cost $645,238) Principal Amount CORPORATE BONDS - 1.52% Value Automotive Parts and Accessories - Retail - 0.11% Advance Auto Parts, Inc. 5.75%, 5/1/2020 Computer and Electronic Product Manufacturing - 0.19% Digital Equipment Corp. 7.75%, 4/1/2023 Petroleum and Coal Products Manufacturing - 0.96% Murphy Oil USA, Inc. 6.00%, 8/15/2023 Securities and Commodity Contracts Intermediation and Brokerage - 0.26% Goldman Sachs Group, inc. 4.00%, 6/1/2043 (d) TOTAL CORPORATE BONDS (Cost $749,287) Principal Amount MUNICIPAL BONDS - 2.30% Value California Health Facilities Financing Authority, Revenue Bonds, Chinese Hospital Association 3.00%, 6/1/2024, Series 2012 California Health Facilities Financing Authority, Revenue Bonds, Persons with Developmental Disabilities 7.11%, 2/1/2021, Series 2011B 7.875%, 2/1/2026, Series 2011B California State, General Obligation, Highway Safety, Traffic Reduction, Air Quality and Port Security Bonds 6.509%, 4/1/2039, Series 2009B California State, General Obligation, Various Purpose 6.20%, 10/1/2019 5.60%, 11/1/2020 6.65%, 3/1/2022, Series 2010 7.95%, 3/1/2036, Series 2010 State of Michigan, General Obligation, School Loan and Refunding Bonds 6.95%, 11/1/2020, Series 2009A TOTAL MUNICIPAL BONDS (Cost $1,136,878) MONEY MARKET FUNDS - 20.82% First American Tax Free Obligations Fund - Class Z, 0.00% (f) TOTAL MONEY MARKET FUNDS (Cost $10,281,665) Total Investments in Securities (Cost $46,424,374) - 100.03% Liabilities in Excess of Other Assets - (0.03)% ) TOTAL NET ASSETS - 100.00% $ ADR American Depository Receipt (a) Non-income producing security. (b) U.S. traded security of a foreign issuer. (c) Foreign issuer. (d) Variable rate security. (e) Security purchased within the terms of a private placement memorandum, exempt from registration under Rule 144A of the Securites Act of 1933, as amended, and may be sold only to dealers in the program or other "qualified institutional buyers."Scharf Investments, LLC, the Fund's adviser, has determined that such security is liquid in accordance with the liquidity guidelines approved by the Board of Trustees of Advisors Series Trust.As of December 31, 2015, the value of these investments was $541,938 or 1.10% of total net assets. (f) Rate shown is the 7-day annualized yield as of December 31, 2015. Scharf Global Opportunity Fund Schedule of Investments December 31, 2015 (Unaudited) Shares COMMON STOCKS - 90.89% Value Automotive Parts and Accessories - Retail - 2.42% Advance Auto Parts, Inc. $ Business Services - 3.41% Nielsen Holdings PLC Cable and Other Subscription Programming - 2.79% Comcast Corp. - Class A Computer and Electronic Product Manufacturing - 5.31% Apple, Inc. Samsung Electronics Co., Ltd. (c) Computer Systems Design Services - 2.56% Cerner Corp. (a) Conglomerates - 3.97% Berkshire Hathaway, Inc. - Class B (a) Financial Services - 1.55% Mastercard, Inc. - Class A Food Services and Drinking Places - 2.89% Yum! Brands, Inc. Household Products - 6.83% Hengan International Group Co., Ltd. (b) Vinda International Holdings, Ltd. (b) Insurance Carriers and Related Activities - 4.03% Aon PLC Internet Based Services - 3.90% Priceline Group, Inc. (a) Internet Media - 4.71% Baidu, Inc. - ADR (a) Medical Equipment and Supplies - 2.15% Smith & Nephew PLC (b) Oil and Gas Support Services - 6.36% Baker Hughes, Inc. Halliburton Co. Schlumberger, Ltd. Pharmaceutical Preparation and Manufacturing - 4.93% Allergan PLC (a) Property and Casualty Insurance - 4.09% American International Group, Inc. Rail Transportation - 5.65% Canadian Pacific Railway Ltd. (b) Kansas City Southern Union Pacific Corp. Software Publishers - 13.54% Microsoft Corp. Oracle Corp. SAP SE - ADR Telecommunications - 6.26% China Mobile Ltd. - ADR SoftBank Corp. - ADR (a) Transportation Equipment Manufacturing - 3.54% Gentex Corp. TOTAL COMMON STOCKS (Cost $19,939,239) Shares PREFERRED STOCKS - 2.35% Value Computer and Electronic Product Manufacturing - 2.35% Samsung Electronics Co., Ltd. (c) TOTAL PREFERRED STOCKS (Cost $485,614) WARRANTS - 1.61% JPMorgan Chase & Co. Expiration: October 28, 2018, Exercise Price: $42.25 American International Group, Inc. Expiration: January 19, 2021, Exercise Price: $44.90 TOTAL WARRANTS (Cost $357,290) MONEY MARKET FUNDS - 4.69% First American Tax Free Obligations Fund - Class Z, 0.00% (d) TOTAL MONEY MARKET FUNDS (Cost $1,025,084) Total Investments in Securities (Cost $21,807,227) - 99.54% Other Assets in Excess of Liabilities - 0.46% TOTAL NET ASSETS - 100.00% $ ADR American Depository Receipt (a) Non-income producing security. (b) U.S. traded security of a foreign issuer. (c) Foreign issuer. (d) Rate shown is the 7-day annualized yield as of December 31, 2015. COUNTRY ALLOCATION Country % of Net Assets United States % China % Republic of Korea % Germany % Hong Kong % Japan % United Kingdom % Canada % % Scharf Alpha Opportunity Fund Schedule of Investments December 31, 2015 (Unaudited) Shares COMMON STOCKS - 74.75% Value Administrative and Support Services - 2.07% PayPal Holdings, Inc. (a) $ Automotive Parts and Accessories - Retail - 2.61% Advance Auto Parts, Inc. Business Services - 3.60% Nielsen Holdings PLC Cable and Other Subscription Programming - 3.12% Comcast Corp - Class A Communications Equipment Manufacturing - 3.52% Motorola Solutions, Inc. Computer and Electronic Product Manufacturing - 3.00% Apple, Inc. Computer Systems Design Services - 1.61% CernerCorp. Conglomerates - 3.73% Berkshire Hathaway, Inc. - Class B (a) Drug Stores - 3.22% CVS Caremark Corp. General Merchandise Stores - 3.12% Dollar General Corp. Insurance Carriers and Related Activities - 3.41% Aon PLC Internet Based Services - 2.59% 90 Priceline Group, Inc. (a) Internet Media - 3.24% Baidu, Inc. - ADR (a) Medical Equipment and Supplies - 3.32% Smith & Nephew PLC - ADR Oil and Gas Support Services - 3.81% Baker Hughes, Inc. Schlumberger, Ltd. Pharmaceutical Preparation and Manufacturing - 6.01% Allergan PLC (a) Novartis AG - ADR Property and Casualty Insurance - 3.53% American International Group, Inc. Rail Transportation - 2.97% Canadian Pacific Railway Ltd. (b) Union Pacific Corp. Software Publishers - 11.72% Microsoft Corp. Oracle Corp. SAP SE - ADR Telecommunications - 2.76% China Mobile Ltd. - ADR Transportation Equipment Manufacturing - 1.79% Gentex Corp. TOTAL COMMON STOCKS (Cost $2,882,161) Shares EXCHANGE-TRADED FUNDS - 9.39% Value ProShares UltraShort S&P500 (a) TOTAL EXCHANGE-TRADED FUNDS (Cost $409,751) Total Investments in Securities (Cost $3,291,912) - 84.14% Other Assets in Excess of Liabilities - 15.86% TOTAL NET ASSETS - 100.00% $ ADR American Depository Receipt (a) Non-income producing security. (b) U.S. traded security of a foreign issuer. Scharf Funds Notes to Schedule of Investments December 31, 2015 (Unaudited) Note 1 – Securities Valuation The Scharf Fund, the Scharf Balanced Opportunity Fund, the Scharf Global Opportunity Fund, and the Scharf Alpha Opportunity Fund’s (each a “Fund” and collectively, the “Funds”) investments in securities are carried at their fair value. Each Fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading on the New York Stock Exchange (4:00 pm EST). Equity securities, including common stocks, preferred stocksand exchange-traded funds, that are primarily traded on a national securities exchange shall be valued at the last sales price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale price on such day, at the mean between the bid and asked prices. Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”). If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price. Investments in open-end mutual funds are valued at their net asset value per share. To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Debt securities, such as corporate bonds, asset-backed securities, municipal bonds, and U.S. government agency issues are valued at market on the basis of valuations furnished by an independent pricing service which utilizes both dealer-supplied valuations and formula-based techniques.The pricing service may consider recently executed transactions in securities of the issuer or comparable issuers, market price quotations (where observable), bond spreads, and fundamental data relating to the issuer.In addition, the model may incorporate market observable data such as reported sales of similar securities, broker quotes, yields, bids, offers, and reference data.Certain securities are valued principally using dealer quotations.These securities will generally be classified in level 2 of the fair value hierarchy. Exchange-traded options are valued at the composite price, using the National Best Bid and Offer quotes. Specifically, composite pricing looks at the last trades on the exchanges where the options are traded. If there are no trades for the option on a given business day, composite option pricing calculates the mean of the highest bid price and the lowest ask price across the exchanges where the option is traded. Exchange-traded options that are actively traded are categorized in level 1 of the fair value hierarchy. Exchange-traded options that are valued at the mean of the highest bid price and lowest asked price are categorized in level 2. Other derivative instruments, including rights, warrants and futures that are actively traded are valued based on quoted prices from the exchange and are categorized in level 1 of the fair value hierarchy. Short-term debt securities, including those securities having a maturity of 60 days or less, are valued at the evaluated mean between the bid and asked prices.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. The Board of Trustees (“Board”) has delegated day-to-day valuation issues to a Valuation Committee of Advisors Series Trust which is comprised of representatives from U.S. Bancorp Fund Services, LLC, the Funds’ administrator. The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available or the closing price does not represent fair value by following procedures approved by the Board. These procedures consider many factors, including the type of security, size of holding, trading volume and news events. All actions taken by the Valuation Committee are reviewed and ratified by the Board. Depending on the relative significance of the valuation inputs, fair valued securities may be classified in either level 2 or level 3 of the fair value hierarchy. The Funds have adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for majority security types.These inputs are summarized in the three broad levels listed below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. · Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds’ own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds’ securities as of December 31, 2015: Scharf Fund Level 1 Level 2 Level 3 Total Common Stocks Administrative Support and Waste Management $ $
